Citation Nr: 1025323	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability evaluation 
for left ear hearing loss.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

4.  Entitlement to an increased disability rating for diabetes 
mellitus, with erectile dysfunction, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased disability rating for diabetic 
retinopathy, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for diabetic 
neuropathy of the right upper extremity, currently evaluated as 
10 percent disabling.

7.  Entitlement to an increased disability rating for diabetic 
neuropathy of the left upper extremity, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased disability rating for diabetic 
neuropathy of the right foot, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased disability rating for diabetic 
neuropathy of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In June 2009, the Board remanded the Veteran's claims for 
additional development.  The Board also remanded a claim for a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  By a July 2009 rating 
decision, the RO granted TDIU.  Because this benefit was granted, 
a TDIU claim is not now before the Board.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss.

2.  Since the award of service connection, audiological 
evaluation reflects that the Veteran's left ear hearing loss has 
been manifested by no worse than level I hearing impairment in 
the left ear.

3.  The Veteran's service-connected PTSD has been manifested by 
symptoms that include intrusive thoughts, avoidance, 
irritability, anger, difficulty concentrating, hypervigilance, 
increased startle response, restrictive affect, anxious mood, 
sleep impairment, impaired immediate memory, and circumstantial 
thought process, which have resulted in occupational and social 
impairment with reduced reliability and productivity.

4.  The Veteran's diabetes mellitus has required the use of an 
oral hypoglycemic agent and a restricted diet; regulation of 
activities has not been shown.  Erectile dysfunction is 
considered to be part of the diabetic process.

5.  The Veteran's diabetic retinopathy has been manifested by 
edema; corrected visual acuity impairment, visual field loss, 
pain, rest-requirements, or episodic incapacity has not been 
shown.

6.  The Veteran's diabetic neuropathy of the right upper 
extremity has resulted in disability tantamount to no worse than 
moderate incomplete paralysis of the affected nerve.

7.  The Veteran's diabetic neuropathy of the left upper extremity 
has resulted in disability tantamount to no worse than moderate 
incomplete paralysis of the affected nerve.

8.  The Veteran's diabetic neuropathy of the right foot has 
resulted in disability tantamount to no worse than moderate 
incomplete paralysis of the affected nerve.

9.  The Veteran's diabetic neuropathy of the left foot has 
resulted in disability tantamount to no worse than moderate 
incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Since the award of service connection, the criteria for an 
initial compensable rating for left ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

3.  The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

4.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus, with erectile dysfunction, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2009).

5.  The criteria for a rating in excess of 10 percent for 
service-connected diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7 (2009); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Codes 6006, 6079 (2008).

6.  The criteria for a 30 percent rating for service-connected 
diabetic neuropathy of the right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2009).

7.  The criteria for a 20 percent rating for service-connected 
diabetic neuropathy of the left upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2009).

8.  The criteria for a rating in excess of 10 percent for 
service-connected diabetic neuropathy of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8625 
(2009).

9.  The criteria for a rating in excess of 10 percent for 
service-connected diabetic neuropathy of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8625 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through June 2006 and October 2007 notice letters, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claim of service connection for right ear 
hearing loss and his claims for higher ratings in regards to 
service-connected left ear hearing loss, PTSD, and diabetes 
mellitus and its associated manifestations.  The notice letters 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2006 and October 2007 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand of 
the issues on appeal for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Omaha, Nebraska.  
Records from the Social Security Administration were previously 
requested and obtained by the RO.  Significantly, the Veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained as he stated that he receives treatment at the Omaha 
VAMC.

Additionally, in August and September 2006, the Veteran was 
provided VA examinations in connection with his claims, the 
reports of which are of record.  Pursuant to the Board's June 
2009 remand, additional VA examinations were conducted in June 
2009 and March 2010.  The examination reports contain sufficient 
evidence as to whether the Veteran has hearing impairment in the 
right ear for VA purposes.  The reports also contain sufficient 
evidence by which to evaluate the Veteran's service-connected 
disabilities that are the subject of the appeal in the context of 
the rating criteria.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that he has hearing loss in his right ear 
that is the result of his active military service.  Specifically, 
he maintains that he developed hearing loss after he experienced 
noise exposure during service in Vietnam, particularly from being 
in the vicinity of helicopters and artillery.  The Board notes 
that the Veteran is service connected for left ear hearing loss.  
The Veteran states that, because he experienced the same in-
service noise exposure to both ears and because he believes his 
hearing is similar in each ear, he should be service connected 
for hearing loss in both ears.  Thus, the Veteran contends that 
service connection is warranted for right ear hearing loss.

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's service treatment records reveals that 
he had normal hearing acuity during both his entrance and 
separation examination.  Post-service medical evidence pertaining 
to hearing loss consists of August 2006 and March 2010 VA 
examinations that were afforded in connection with the claim.  
The March 2010 examination was scheduled pursuant to the Board's 
remand.  The examinations showed similar audiometric test 
results.  Regarding the right ear, none of the auditory 
thresholds at any of the tested frequencies was 40 or greater.  
Although the threshold was 30 and 35 decibels at 4000 Hertz, 
respectively, the remaining thresholds were not 26 decibels or 
greater during either examination.  The speech recognition score 
for the right ear was 96 percent in August 2006 and 100 percent 
in March 2010.  The examiners indicated that the Veteran had 
clinically normal hearing sensitivity in the right ear.

The August 2006 and March 2010 examiners diagnosed the Veteran 
with sensorineural hearing loss in the left ear.  Unlike the 
right ear, audiometric testing of the left ear met the threshold 
requirements for impaired hearing as set forth in § 3.385.  The 
Veteran was awarded service connection for that disability as a 
result of in-service noise exposure.  Nevertheless, objective 
testing demonstrated that the Veteran did not have right ear 
hearing impairment for VA purposes.  See 38 C.F.R. § 3.385. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a current disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of evidence that the 
Veteran currently has right ear hearing loss to an extent 
recognized as a disability under the governing regulation, there 
can be no award of service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions of 38 C.F.R. 
§ 3.385 prohibit the award of service connection for hearing loss 
where audiometric test scores do not represent impaired hearing 
as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  
Consequently, service connection for right ear hearing loss is 
not warranted.

The Board also finds that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the Veteran's separation from military 
service.  As noted above, hearing impairment is not shown in the 
right ear.  Consequently, service connection is not warranted for 
right ear hearing loss on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for right ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).

B. Rating Issues

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  Where, as in the case of the left ear hearing loss 
appeal, the question for consideration is the propriety of the 
initial evaluation assigned, consideration of the medical 
evidence since the effective date of the award of service 
connection and consideration of the appropriateness of a staged 
rating are required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Left Ear Hearing Loss

The Veteran asserts that his service-connected left ear hearing 
loss has been more disabling than initially rated.  He contends 
that a compensable rating is warranted.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing loss 
are determined in accordance with the findings obtained on 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The rating criteria establish eleven auditory acuity 
levels designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to be 
assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating exceptional 
patterns of hearing impairment.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  Given the 
audiometric testing results in the Veteran's case, the 
exceptional patterns of hearing impairment provisions do not 
apply.

A review of the evidence of record reflects that the Veteran 
underwent VA audiological examination in August 2006.  The 
puretone threshold average was 31.25 for the left ear.  The 
Maryland CNC speech recognition score was 96 percent.  Based on 
those results with the utilization of Table VI, the Veteran had 
level I hearing impairment in the left ear.  The Veteran's right 
ear hearing impairment is presumed to be level I for the sole 
purpose of determining the percentage evaluation from Table VII, 
as that ear is not service connected.  See 38 C.F.R. § 4.85(f); 
38 C.F.R. § 3.383 (2009) (a non-service-connected ear may be 
treated as service connected for rating purposes, but only when 
hearing impairment in the service-connected ear is compensable to 
a degree of 10 percent or more and hearing impairment in the non-
service-connected ear meets the provisions of 38 C.F.R. § 3.385).  
Applying the results to Table VII, a noncompensable disability 
rating is warranted for left ear hearing loss based on the August 
2006 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

In March 2010, pursuant to the Board's remand, the Veteran 
underwent further VA examination in connection with the claim.  
The results of that examination were similar to that of the 
previous examination.  For the left ear, the puretone threshold 
average was 27.5 and the speech recognition score was 96 percent.  
These results showed that the Veteran continued to exhibit level 
I hearing impairment in the left ear.  Therefore, based on the 
March 2010 examination results, no more than a noncompensable 
disability rating is warranted for left ear hearing loss.  There 
is no other evidence containing similarly detailed audiometric 
testing results by which to evaluate the disability.  Thus, since 
the award of service connection, audiological evaluation reflects 
that the Veteran's hearing loss has been manifested by no worse 
than level I hearing impairment in the left ear.  Consequently, 
an initial compensable rating for left ear hearing loss is not 
warranted.

PTSD

The Veteran asserts that his service-connected PTSD has been more 
disabling than currently rated.  He contends that a rating in 
excess of 50 percent is warranted.  The Veteran also contends 
that the VA examinations conducted in connection with the claim 
are inadequate and that his own statements support a higher 
rating.

PTSD is evaluated under Diagnostic Code 9411.  Under that 
diagnostic code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

A review of the evidence reveals that the Veteran underwent VA 
psychiatric examination in connection with the claim in August 
2006.  The VA psychologist noted that the Veteran exhibited 
related symptoms of mild restrictive affect, anxious mood, sleep 
impairment, and mildly impaired immediate memory.  Additionally, 
the Veteran has PTSD-specific manifestations of intrusive 
thoughts, avoidance, irritability, anger, difficulty 
concentrating, hypervigilance, and increased startle response.  
The following areas were negative, unremarkable, or normal:  
psychomotor activity, speech, attitude toward examiner, 
orientation, thought process, thought content, delusions, 
judgment, insight, hallucinations, behavior, obsessive or 
ritualistic behavior, panic attacks, homicidal thoughts, suicidal 
thoughts, impulse control, episodes of violence, and personal 
hygiene.  The examiner also noted that the Veteran has been 
married for 38 years and has two children.  He also goes hunting 
with his nephew and visits his mother.  The Veteran is retired 
from employment as a heavy equipment operator.

The August 2006 examiner provided a diagnosis of PTSD and 
assigned a GAF (global assessment of functioning) score of 57.  
The examiner found that there was not total impairment as a 
result of PTSD.  The examiner stated that the Veteran's PTSD 
resulted in moderate deficiencies in family relationships and 
work.  Additionally, the Veteran's mood was deficient because he 
is anxious more days that not.  The examiner also stated that 
there is reduced reliability and productivity due to PTSD 
symptoms.  Specifically, the Veteran's reliability is occasional 
and mildly problematic, and persistence and productivity is mild 
and only during periods of stress.

Pursuant to the Board's June 2009 remand, the Veteran underwent 
further VA psychiatric examination in June 2009.  The same 
psychologist conducted the examination.  The examiner identified 
similar symptoms as those in August 2006, except a circumstantial 
thought process was also identified.  Additionally, the Veteran's 
memory was found to be normal rather than mildly impaired.  
Moreover, the Veteran remained married and continued to have 
relationships with his wife and children.  He also continued to 
hunt and joined the Minutemen group.  The examiner diagnosed the 
Veteran with PTSD and again assigned a GAF score or 57.  The 
examiner also stated that there was no total occupational and 
social impairment, or deficiencies in areas such as judgment, 
thinking, family relationships, work, mood, or school.  The 
examiner characterized the Veteran's PTSD as resulting in reduced 
reliability and productivity.

The Veteran underwent additional VA psychiatric examination in 
March 2010.  Similar PTSD-related symptoms were evident during 
this examination.  Additionally, the examiner, who was a 
psychiatrist, noted that the Veteran had a good mood and 
appropriate affect.  To the extent the Veteran experienced 
depression, the examiner attributed it to the Veteran's wife's 
medical problems.  The examiner diagnosed the Veteran with PTSD 
and assigned a GAF score of 55.  The examiner also stated that 
there was no total occupational and social impairment, or 
deficiencies in areas such as judgment, thinking, family 
relationships, work, mood, or school.  Similar to the prior 
examinations, the March 2010 examiner characterized the Veteran's 
PTSD as resulting in reduced reliability and productivity.

VA treatment records reflect that the Veteran has received 
regular treatment for his PTSD at the Omaha VAMC during the 
pendency of the claim.  The VA records document some of the 
symptoms noted in the examination reports.  The records however 
do not contain the comprehensive evaluation set forth in the 
several examination reports with detailed assessments of the 
Veteran's symptoms and their effects on his occupational and 
social functioning.  Thus, the Board finds that the VA 
examination reports contain the best evidence for deciding the 
claim in order to evaluate the disability in the context of the 
rating criteria.  Despite the Veteran's contention, the Board 
finds the VA psychiatric examinations conducted during the 
pendency of the claim to be adequate for evaluating his PTSD.  
The examinations were conducted by medical professionals and 
there is no indication that they did not possess the requisite 
expertise to conduct the examinations.  The examiners reviewed 
the claims file and conducted mental status examinations.  All 
the necessary information concerning the state of the Veteran's 
PTSD appears to have been recorded in the reports.  Thus, a 
remand for a fourth VA psychiatric examination is not necessary.  
To the extent the Veteran contends his lay statements support his 
claim, he has not submitted any statements concerning the 
symptoms of his PTSD other than the rating should generally be 
higher and that it renders him unemployable.  Thus, the Board 
will focus primarily on the evidence set forth in the VA 
examination reports.

In consideration of the evidence of record, and primarily based 
on the probative VA psychiatric examinations, the Board finds 
that the Veteran's service-connected PTSD has been manifested by 
symptoms that have resulted in occupational and social impairment 
with reduced reliability and productivity.  Although several 
manifestations that are given as examples of what a 50 percent 
rating entails have not been evident, the Veteran has had 
problems with affect, short-term memory, and mood.  Additionally, 
although the Veteran has established familial relationships, the 
examination reports reflect that he has difficulty establishing 
and maintaining the relationships outside of his family.  Thus, 
the evidence reflects that the symptoms more closely approximate 
the type of symptoms set forth as examples of a 50 percent 
rating, which is the rating currently assigned.  Moreover, the 
three examiners expressly characterized the level of severity of 
the Veteran's PTSD as "reduced reliability and productivity."  

Although the Veteran's PTSD has caused occupational and social 
impairment with reduced reliability and productivity, more 
disabling effects including occupational and social impairment 
with deficiencies in most areas and total impairment, has not 
been shown by the evidence at any point during rating stage.   
Without sufficient evidence that the Veteran's PTSD has more 
closely approximated those levels of disability, a 70 percent or 
total (100 percent) rating is not warranted.  See 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).  The examination reports do not 
indicate that the Veteran's PTSD has been manifested by even more 
disabling symptoms such as suicidal ideation, obsessional 
rituals, speech impairment, near continuous panic or depression, 
impaired impulse control, spatial disorientation, hygiene 
neglect, difficulty adapting to a work or worklike place setting, 
or an inability to establish and maintain effective 
relationships.  Additionally, it has not been evident that the 
Veteran has experienced gross impairment of thought process or 
communication, delusions or hallucinations, a danger of hurting 
himself or others, inappropriate behavior, an inability to 
perform daily activities, disorientation, or memory loss of close 
relative, occupation or own name.  Given the absence of the type 
of symptomatology equating to impairment at a 70 percent or total 
level, the Board concludes that a rating in excess of 50 percent 
is not warranted for PTSD during any stage of the rating period.

The Board notes that a GAF score from 51 to 60 generally 
represents moderate symptoms, such as flat affect, circumstantial 
speech, and occasional panic attacks, according to the fourth 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  These are the 
types of symptoms set forth as examples in the criteria for a 50 
percent rating.  The Veteran's GAF scores at the VA examinations 
were between 55 and 57.  VA treatment records contain multiple 
GAF score entries, primarily between 55 and 58.  One entry of a 
GAF score of 45-50 in November 2006 and one score of 65 one month 
later in December 2006 appear to be outside the consistent range 
of GAF scores in the mid-50s.  Thus, based on the representative 
GAF scores, the Board also finds that no more than a 50 percent 
rating is warranted for the Veteran's PTSD.

Diabetes Mellitus with Erectile Dysfunction

The Veteran's service-connected diabetes mellitus has been 
evaluated as 20 percent disabling under Diagnostic Code 7913.  
Under that diagnostic code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent rating is warranted for requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (Diagnostic Code 7913) (2009).

A note that follows the criteria states the following:  Evaluate 
compensable complications of diabetes separately unless they are 
part of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  Id.

(In the Veteran's case, the evidence shows that complications of 
his diabetes include:  diabetic retinopathy, diabetic neuropathy 
of the right upper extremity, diabetic neuropathy of the left 
upper extremity, diabetic neuropathy of the right foot, and 
diabetic neuropathy of the left foot.  Because these disabilities 
have been found to be compensably disabling, they are evaluated 
separately in the decision below.)

A review of the evidence reveals that the Veteran has a history 
of diabetes since 2002.  During the pendency of the claim, the 
Veteran has sought regular treatment for diabetes mellitus 
through the Omaha VAMC.  The VA treatment records, and VA 
examinations that were conducted in September 2006, June 2009, 
and March 2010 document a requirement of an oral hypoglycemic 
agent (glipizide) and restricted diet.  Thus, the 20 percent 
rating currently assigned for diabetes mellitus is appropriate.

In consideration of the evidence of record, the Board concludes 
that a rating in excess of 20 percent is not warranted at any 
point during the rating period.  This is so, because the 
Veteran's diabetes mellitus has not required the regulation of 
activities (avoidance of strenuous occupational and recreational 
activities), which is a criterion for the 40, 60, and 100 percent 
ratings.  The Court has held that it must be shown that a 
regulation of activities is medically necessary in order to 
entitle a claimant to a disability rating greater than 20 
percent.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  
VA treatment records do no indicate that regulation of activities 
is required.  The September 2006 VA examiner expressly stated 
that the Veteran was not restricted in ability to perform 
strenuous activities.  Additionally, the June 2009 and March 2010 
VA examiner (the same examiner conducted both examinations) did 
not indicate that regulation of activities is required.

The Veteran has also not otherwise suggested that his diabetes 
mellitus has required the regulation of activities.  In the 
course of examinations and treatment, he has stated that he 
hunts.  Moreover, during an August 2006 VA examination in 
connection with the PTSD claim, the Veteran stated that he 
exercises by walking and biking.  These types of activities are 
not suggestive of an avoidance of strenuous occupational and 
recreational activities.  In any case, medical evidence is 
required to support this criterion for a higher rating.  See 
Camacho, 21 Vet. App. at 364.  Because the record does not 
contain such medical evidence, a rating in excess of 20 percent 
for diabetes mellitus is not warranted during any stage of the 
rating period.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).

The evidence shows that erectile dysfunction has been found to be 
associated with the Veteran's diabetes mellitus.  VA treatment 
records and the diabetes examination reports reflect that he is 
prescribed medication for this diabetic complication.  Because 
there is no indication that the Veteran has had his penis 
removed, has had glans removed, has a penis deformity, has 
atrophy of a testis, or has had a testis removed, an evaluation 
under possibly applicable diagnostic codes is not warranted.  See 
38 C.F.R. § 4.115b (Diagnostic Codes 7520, 7521, 7522, 7523, and 
7524) (2009).  Therefore, the noncompensable complication of 
erectile dysfunction is considered part of the diabetic process 
under Diagnostic Code 7913.  However, the Board notes that the 
Veteran has been awarded special monthly compensation on account 
of the loss of use of a creative organ.  See 38 U.S.C.A. 
§ 1114(k) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(a) (2009).

Diabetic Retinopathy

As a compensable complication of service-connected diabetes 
mellitus, the Veteran's diabetic retinopathy has been evaluated 
as 10 percent disabling.  The Veteran maintains that a higher 
rating is warranted for the effects of the diabetic retinopathy 
on his eyes and that the VA eye examinations inadequately 
addressed the disability.

The RO has rated diabetic retinopathy under Diagnostic Code 6006 
as analogous to retinitis.  Under that diagnostic code, the 
disability of the eye is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 
10 percent.  38 C.F.R. § 4.84a (Diagnostic Code 6009) (2008).

(While the appeal was pending, the rating schedule for evaluating 
disabilities of the eyes was revised and amended.  See 73 Fed. 
Reg. 66543-54 (Nov. 10, 2008).  The effective date of the 
revisions is December 10, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to December 
10, 2008, the revised criteria are not for application in his 
case.  The Board notes that the amendment allows for a veteran to 
request a review of an eye disability under the revised criteria 
irrespective of whether a veteran's disability has increased 
since the last review.  Id.  No such request has been made.)

The Veteran underwent VA eye examination in August 2006 in 
connection with the claim.  The examiner, who was an 
ophthalmologist, reviewed the evidence in the claims file and 
examined the Veteran.  On examination, there were no general eye 
symptoms.  For the right eye, visual acuity was noted as 20/40 
uncorrected distant vision, 20/25 corrected distant vision, 20/50 
uncorrected near vision, and 20/20 corrected near vision.  For 
the left eye, visual acuity was noted as 20/40 uncorrected 
distant vision, 20/25 corrected distant vision, 20/25 uncorrected 
near vision, and 20/20 corrected near vision.  The Veteran had no 
visual field defects.  The examiner diagnosed the Veteran with 
moderate to severe non-proliferative diabetic retinopathy.  The 
primary pathology was clinically significant left eye macular 
edema and a high risk for edema in the right eye, but no edema 
present.

Based on the August 2006 VA examination, the currently assigned 
10 percent rating for diabetic retinopathy is appropriate in view 
of the minimum rating of 10 percent during active pathology.  See 
38 C.F.R. § 4.84a (Diagnostic Code 6006) (2008).  A higher rating 
for impaired vision acuity is not warranted because at least one 
eye must be worse than 20/40 corrected vision.  See 38 C.F.R. 
§ 4.84a (Diagnostic Code 6079) (2008).  The regulations provide 
that the best distant vision obtainable after best correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus.  See 38 C.F.R. § 4.75 (2008).  In the Veteran's 
case, the August 2006 examination showed no worse than 20/25 
corrected distant vision for both eyes.  Additionally, there was 
no visual field loss, and there was no indication that the 
Veteran's diabetic retinopathy resulted in pain, rest-
requirements, or episodic incapacity.

In June 2009 and March 2010, the Veteran underwent further VA 
examination of the eyes pursuant to the Board's June 2009 remand.  
Those examinations revealed similar findings with respect to the 
Veteran's diabetic retinopathy.  Diagnoses were severe and 
moderate to severe non-proliferative diabetic retinopathy, 
respectively.  Although no edema was present during the 
examinations, the examiners indicated that the pathology was 
active as there were scattered microaneurysms and dot blot 
hemorrhages.  Both examiners stated that there were no general 
eye symptoms and no defect in the visual field.  Similarly, there 
was no indication that the Veteran's diabetic retinopathy 
resulted in pain, rest-requirements, or episodic incapacity.  The 
March 2010 examiner expressly stated that there has been no 
history of incapacitating periods due to eye disease.

In regards to visual acuity, in June 2009, for the right eye, 
visual acuity was noted as 20/80 uncorrected distant vision, 
20/25 corrected distant vision, 20/70 uncorrected near vision, 
and 20/25 corrected near vision.  For the left eye, visual acuity 
was noted as 20/100 uncorrected distant vision, 20/20 corrected 
distant vision, 20/70 uncorrected near vision, and 20/20 
corrected near vision.  In March 2010, for the right eye, visual 
acuity was noted as 20/60 uncorrected distant vision, 20/20 
corrected distant vision, 20/50 uncorrected near vision, and 
20/25 corrected near vision.  For the left eye, visual acuity was 
noted as 20/70 uncorrected distant vision, 20/20 corrected 
distant vision, 20/60 uncorrected near vision, and 20/25 
corrected near vision.  Although the two more recent examinations 
suggest that the Veteran's uncorrected visual acuity has worsened 
during the claims process, his corrected visual acuity has been 
consistently noncompensable; i.e., 20/20 to 20/25 corrected 
visual acuity for both eyes.  Thus, a higher rating is not 
warranted for impaired visual acuity based on either the June 
2009 or the March 2010 VA examination.

Despite the Veteran's contention, the Board finds the VA 
examinations conducted during the pendency of the claim to be 
adequate for evaluating his diabetic retinopathy.  The 
examinations were conducted by medical professionals and there is 
no indication that they did not possess the requisite expertise 
to conduct the examinations.  The examiners reviewed the claims 
file and examined the Veteran's eyes.  All the necessary 
information concerning the state of the Veteran's eyes appears to 
have been recorded in the reports.  Thus, a remand for a fourth 
VA eye examination is not necessary.

During the rating period, the Veteran has received regular 
treatment at the Omaha VAMC's eye clinic.  The entries pertaining 
to the eyes, dated since 2006, contain evidence similar to that 
contained in the three VA examination reports.  The records 
document a diagnosis of diabetic retinopathy, edema in some 
instances, and corrected vision from 20/20 to 20/30 bilaterally.  
Without sufficient evidence that the Veteran's diabetic 
retinopathy has been more disabling than an active pathology, the 
Board concludes that a rating in excess of 10 percent is not 
warranted during any stage of the rating period.

Diabetic Neuropathy

As a compensable complication of service-connected diabetes 
mellitus, the Veteran's diabetic neuropathy has been evaluated as 
10 percent disabling each for the right upper extremity, the left 
upper extremity, the right foot, and the left foot.  Because the 
manifestations are similar for each of these disabilities, it is 
appropriate to address them collectively.  The Veteran maintains 
that a higher rating is warranted for the effects of the diabetic 
neuropathy and that the VA examinations inadequately addressed 
the disabilities.  He also maintains that the rating criteria 
contain subjective terms that are not definable.

The Veteran's diabetic neuropathy of the right and left foot has 
been evaluated under Diagnostic Code 8625 as analogous to 
neuritis of the posterior tibial nerve.  Under that diagnostic 
code, a 10 percent rating is warranted for mild or moderate 
incomplete paralysis of the nerve; a 20 percent rating is 
warranted for severe incomplete paralysis, and a 30 percent 
rating is warranted for complete paralysis.  38 C.F.R. § 4.124a 
(Diagnostic Code 8625) (2009).

The Veteran's diabetic neuropathy of the right and left upper 
extremity has been evaluated under Diagnostic Code 8515 as 
analogous to paralysis of the median nerve.  Mild, moderate, and 
severe incomplete paralysis of the median nerve warrants ratings 
of 10, 20, and 40 percent, respectively, for the minor extremity, 
and ratings of 10, 30, and 50 percent respectively, for the major 
extremity.  A 60 percent rating is warranted where there is 
complete paralysis of the median nerve of the minor extremity; 70 
percent is warranted for complete paralysis affecting the major 
extremity.  38 C.F.R. § 4.124a (Diagnostic Code 8515) (2009).  
The evidence shows that the Veteran is right handed.

The rating schedule notes that when nerve impairment is wholly 
sensory, the rating should be for the mild, or at the most, the 
moderate degree.  See 38 C.F.R. § 4.124a.

The Veteran reports symptoms of numbness and tingling with a loss 
of sensation in the upper extremities and the feet.  The VA 
treatment records do not contain a detailed assessment of the 
Veteran's diabetic neuropathy.  Instead, treatment has primarily 
concerned unrelated tremors secondary to non-service-connected 
Parkinson's disease.  The best evidence by which to evaluate the 
Veteran's disabilities is contained in VA examination reports.  
Three VA examinations were conducted in connection with the 
claims, dated in September 2006, June 2009, and March 2010.  The 
June 2009 and March 2010 examinations were scheduled pursuant to 
the Board's remand.

The VA examiners each reviewed the claims file and conducted a 
neurological examination of the Veteran (the same examiner 
conducted the June 2009 and March 2010 examinations).  The 
examiners each noted the Veteran's complaints of numbness, 
tingling, and decreased sensation in the upper extremities and 
the feet.  No motor loss was noted and reflexes were present at 
each examination.  Each examiner found that the Veteran had 
sensory loss in his hands and feet on examination.  Although the 
September 2006 examiner did not characterize the severity of the 
sensory loss in terms of mild, moderate, etc., the June 2009 did 
assess the level of disability in that manner.  The examiner 
found that the Veteran had "mild" decreased sensation in the 
hands and feet.  However, the examiner also stated that the 
Veteran had "moderate" neuropathy symptoms in both hands and 
both feet.  In March 2010, the examiner indicated a similar 
disability level.

Based on the specific and express characterization of the 
severity of the disabilities in the June 2009 VA examination 
report, a higher rating is not warranted for diabetic neuropathy 
of the right or left foot.  The currently assigned 10 percent 
rating for those two disabilities already contemplates either 
mild or moderate impairment.  See 38 C.F.R. § 4.124a (Diagnostic 
Code 8625).  Additionally, that level of severity appears to be 
appropriate given that the regulations state that mild or 
moderate ratings should be used when nerve impairment is wholly 
sensory in nature, as in the Veteran's case.  Without sufficient 
evidence that the two disabilities approximate severe incomplete 
paralysis or complete paralysis, a higher rating is not 
warranted.

In contrast, the moderate level of impairment reflected by the 
June 2009 examination for the upper extremities warrants higher 
ratings.  Although the examiner also referred to mild sensory 
loss, the moderate characterization is more beneficial to the 
Veteran.  For moderate incomplete paralysis, a 30 percent rating 
is warranted for the right upper extremity (dominant hand) and a 
20 percent rating is warranted for the left upper extremity.  See 
38 C.F.R. § 4.124a (Diagnostic Code 8515).  This level of 
disability appears to be consistent throughout pendency of the 
claims.  Therefore, the Board concludes that a 30 percent rating 
is warranted for diabetic neuropathy of the right upper extremity 
and a 20 percent rating is warranted for diabetic neuropathy of 
the left upper extremity for the entire rating period.  (The 
Board notes that the RO established June 19, 2006, as the date of 
the claims for increase.)  Although these higher ratings are 
warranted, even higher ratings are not warranted without 
sufficient evidence that the two disabilities approximate severe 
incomplete paralysis or complete paralysis.

Despite the Veteran's contention, the Board finds the VA 
examinations conducted during the pendency of the claims to be 
adequate for evaluating his diabetic neuropathy.  The 
examinations were conducted by medical professionals and there is 
no indication that they did not possess the requisite expertise 
to conduct the examinations.  The examiners reviewed the claims 
file and examined the Veteran in regards to the neurologic 
impairment of his affected extremities.  All the necessary 
information concerning the state of the Veteran's diabetic 
neuropathy appears to have been recorded in the reports.  
Additionally, although the terms mild, moderate, etc. are not 
defined in the rating criteria, the June 2009 VA examiner 
expressly characterized the level of severity of the Veteran's 
disabilities in those terms.  The examiner has the requisite 
medical expertise to provide an opinion of that nature.  Thus, a 
remand for a fourth VA neurological examination is not necessary.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's left ear hearing loss, 
PTSD, or diabetes mellitus and its manifestations have reflected 
so exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disabilities have been accurately reflected by the schedular 
criteria.  Specifically with respect to left hear hearing loss, 
the effects of the Veteran's hearing impairment on his daily life 
were described in the August 2006 VA examination.  It was noted 
that his greatest difficulty was hearing in crowds and background 
noise.  Such effects do not take the Veteran's case outside the 
norm as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran 
is entitled to an evaluation in excess of 10 percent for his 
diabetic neuropathy of the upper extremities-30 percent for the 
right side and 20 percent for the left, but no higher.  No other 
higher evaluations are warranted for the six other claims for 
increased ratings.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against other higher ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is 
denied.

An increased rating for PTSD is denied.

An increased rating for diabetes mellitus, with erectile 
dysfunction, is denied.

An increased rating for diabetic retinopathy is denied.

A 30 percent rating for diabetic neuropathy of the right upper 
extremity is granted, subject to the laws and regulations 
governing the payment of monetary awards.

A 20 percent rating for diabetic neuropathy of the left upper 
extremity is granted, subject to the laws and regulations 
governing the payment of monetary awards.

An increased rating for diabetic neuropathy of the right foot is 
denied.

An increased rating for diabetic neuropathy of the left foot is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


